Exhibit 10 MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT BETWEEN RET HOLDINGS, LLC, as Buyer and ORMAT NEVADA INC., as Seller for the purchase of the membership interests in IMPERIAL SOLAR 1, LLC DATED AS OF MARCH 26, 2014 TABLE OF CONTENTS Page Article I DEFINITIONS 1 Section 1.1 Certain Definitions 1 Section 1.2 Certain Interpretive Matters 10 Article II PURCHASE AND SALE OF THE INTERESTS 11 Section 2.1 Purchase and Sale of the Membership Interests 11 Section 2.2 Purchase Price 11 Section 2.3 Closing 12 Section 2.4 Deliveries 12 Section 2.5 Transfer Taxes 14 Section 2.6 Allocation for Tax Purposes 14 Article III REPRESENTATIONS AND WARRANTIES REGARDING SELLER AND THE PROJECT COMPANY 15 Section 3.1 Organization-Seller 15 Section 3.2 Authorization 15 Section 3.3 Non-Contravention-Seller 15 Section 3.4 Brokers’ Fees 15 Section 3.5 Litigation - Seller 16 Section 3.6 Title to Membership Interests 16 Section 3.7 Authorizations 16 Section 3.8 Organization of the Project Company 16 Section 3.9 Non-Contravention- Project Company 17 Section 3.10 Capitalization 17 Section 3.11 Subsidiaries 17 Section 3.12 Contracts 17 Section 3.13 Other Assets 18 Section 3.14 No Undisclosed Liabilities 18 Section 3.15 Litigation - Project Company 19 Section 3.16 Legal Compliance 19 Section 3.17 Permits 19 Section 3.18 Tax Matters 19 TABLE OF CONTENTS (continued) Page Section 3.19 Books and Records 21 Section 3.20 Affiliate Transactions 21 Section 3.21 Absence of Certain Actions 21 Section 3.22 Financial Statements 22 Section 3.23 Environmental Matters 22 Section 3.24 Real Property Related Documentation 23 Section 3.25 Real Property 23 Section 3.26 Intellectual Property 24 Section 3.27 Labor Matters 24 Section 3.28 Project Development 25 Section 3.29 Project Assets 25 Section 3.30 Solvency 25 Section 3.31 Bank Accounts 25 Section 3.32 Regulatory Matters 26 Section 3.33 Investment Company 26 Article IV REPRESENTATIONS AND WARRANTIES REGARDING BUYER 26 Section 4.1 Organization 26 Section 4.2 Authorization 26 Section 4.3 Noncontravention 27 Section 4.4 Authorizations 27 Section 4.5 Litigation 27 Section 4.6 Brokers’ Fees 27 Section 4.7 Solvency 27 Section 4.8 Regulatory Matters 27 Section 4.9 Available Funds 28 Section 4.10 Securities Laws 28 Article V COVENANTS 29 Section 5.1 Project Construction and Funding 29 Section 5.2 Public Announcements 29 Section 5.3 Notification of Certain Matters 30 TABLE OF CONTENTS (continued) Page Section 5.4 Post-Closing Access; Preservation of Records 30 Section 5.5 Tax Matters 30 Section 5.6 Confidentiality 31 Section 5.7 Financing Cooperation 31 Section 5.8 Further Assurances 31 Section 5.9 Seller Credit Support 32 Section 5.10 Buyer Credit Support 32 Section 5.11 EPC Schedule 32 Section 5.12 Post-Closing Covenants 32 Article VI
